ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of five counts of robbery in the first degree, in violation of Section 569.020 RSMo (1994), one count of attempted robbery in the first degree, in violation of Section 564.011 RSMo (1994), and six counts of armed criminal action, in violation of Section 571.015 RSMo (1994), which convictions arose out of five robberies and one attempted robbery of several restaurants in 1997. The trial court sentenced defendant to twenty years imprisonment on each of the robbery counts, to be served concurrently and thirty years imprisonment on each of the armed criminal action counts, to be served concurrently, with each other and with the sentences on the robbery counts, and fifteen years imprisonment on the attempted robbery count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).